                                                                                                                                 I
UNITED STATES DISTRICT COURT
                                                                                   DOCl \ll~T
                                                                                   ELECTRO~ICALL Y FILED
                                                                                                                                I.

SOUTHERN DISTRICT OF NEW YORK
                                                             -   -     X           DOC#: _ _ _--:--;-:-::---
                                                                                   DA TF Fl LED:_2-___:...;/t;.._·z_/_1-l_f'\_._
DIAGEO NORTH AMERICA,                        INC.,


                                         Plaintiff,                             17 Civ.        4259       (LLS)

                                                                            MEMORANDUM OPINION & ORDER
            - against -


W.J. DEUTSCH & SONS LTD.
d/b/a DEUTSCH FAMILY WINE & SPIRITS,
and BARDSTOWN BARREL SELECTIONS LLC,


                                         Defendants.

-   -   -    -   -   -   -   -   -   -   -   -   -   -   -   -   -     X



            If one expects the trial of a claim of infringement to

include consideration of the process by which the product was

developed, one cannot expect the research conducted, the methods

and results of market surveys, the discussion of possible

alternatives to the product's form,                                        size and shape, the way in

which it will be marketed,                               the price for which it will be sold,

and the experience in the market-place of the participants in the

process, to be protected from public exposure.




                                                                 -1-
    Accordingly, none of the materials submitted with Diageo's

counsel's letters to the Court of January 23, 2020 and February

7, 2020 will be held under seal or redacted.

     So Ordered.

Dated: New York, New York
       February 12, 2020




                                      LOUIS L. STANTON
                                           U.S.D.J.




                                -2-
